344 S.W.3d 218 (2011)
Michael Edward CARTER, Appellant,
v.
DIRECTOR OF REVENUE, State of Missouri, Respondent.
No. ED 95125.
Missouri Court of Appeals, Eastern District, Division Five.
April 12, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 2, 2011.
Application for Transfer Denied August 30, 2011.
Travis Noble, Sindel, Sindel & Noble, P.C., Clayton, MO, for Appellant.
Chris Koster, Attorney General, Jonathan H. Hale, Special Assistant Attorney General, Missouri Department of Revenue, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Michael Edward Carter (Appellant) appeals from the trial court's Judgment sustaining the revocation of Appellant's driving privileges for one year pursuant to Section 577.041[1]. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find Appellant is entitled to no relief on appeal. An extended opinion would have no precedential *219 value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision pursuant to 84.16(b).
NOTES
[1]  All statutory references are to RSMo Supp. 2009 unless otherwise noted.